*624In this action to reform or modify an agreement to conform to the parties’ alleged course of dealing and to enjoin termination for an alleged default, the motion court correctly determined that the complaint merely repackaged the allegations of a prior dismissed action (see Ahead Realty LLC v India House, Inc., 92 AD3d 424 [1st Dept 2012]). Res judicata precluded the instant claims, which were not tangential and were actually litigated in the prior action; moreover, even if they had not been litigated, they could have been (see Matter of Hunter, 4 NY3d 260, 269 [2005]). While plaintiff is correct that the preclusive effect of declaratory judgment actions is limited (see Jefferson Towers v Public Serv. Mut. Ins. Co., 195 AD2d 311, 313 [1st Dept 1993]), such exception is inapplicable here where the matter was actually litigated and the complaint in the prior action alleged numerous causes of action in addition to the request for declaratory relief (see Duane Reade, Inc. v St. Paul Fire & Mar. Ins. Co., 600 F3d 190, 196 [2d Cir 2010]).
In view of the foregoing, it is unnecessary to address the other grounds urged for affirmance. Concur — Gonzalez, EJ., Moskowitz, Acosta, Freedman and Abdus-Salaam, JJ.